Citation Nr: 0930074	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 2004 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  This matter was previously remanded by the 
Board for further development in July 2008.  It is now ready 
for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire initial rating period from March 23, 2004, the 
Veteran's service-connected bilateral hearing loss has never 
manifested worse than Level V hearing acuity in the right ear 
or worse than Level X hearing acuity in the left ear.


CONCLUSION OF LAW

For the entire initial rating period from March 23, 2004, a 
rating in excess of 40 percent for bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an increased initial 
rating for service-connected bilateral hearing loss arises 
from his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's service treatment records and 
post-service private and VA treatment records have been 
obtained and he has been afforded VA audiological evaluations 
in September 2004 and February 2009.  The Veteran has not 
identified and the record does not demonstrate that there are 
additional relevant records to be obtained.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 (2008).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Bruce v. 
West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Initially, the record shows that the Veteran had honorable 
service during the Korean Conflict.  During such service he 
was exposed to acoustic trauma resulting in his current 
service-connected bilateral hearing loss disability.  He 
filed his claim for service connection in March 2004.  He 
underwent VA audiometric examination in September 2004.

The examination revealed puretone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
60
70
80
LEFT
105
105
90
90
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and zero percent in the left ear.

The mechanical application of the Rating Schedule to the 
September 2004 VA audiometric evaluation shows that the 
Veteran had level V hearing in his right ear and level IX 
hearing in his left ear, which corresponds to a 40 percent 
evaluation under Diagnostic Code 6100.  It is noted that the 
Veteran has "exceptional patterns of hearing loss," as that 
term is used in 38 C.F.R. § 4.86(a), and application of the 
rating schedule using Table VIA, rather than Table VI, 
results in the assignment of a higher numeral.  Clearly, 
these results do not provide a basis for assigning a 
disability evaluation greater than that currently assigned.

In his June 2005 Notice of Disagreement and July 2006 
Statement of Substantive Appeal, the Veteran claimed that he 
is totally deaf in his left ear and stated that he did not 
believe that 40 percent bilaterally is a correct percentage 
for total deafness in one ear.  Accordingly, the Veteran was 
afforded another VA audiometric examination in February 2009.  

The examination revealed puretone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
65
70
80
LEFT
105+
105+
95
95
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and zero percent in the left ear.

The mechanical application of the Rating Schedule to the 
February 2009 VA audiometric evaluation shows that the 
Veteran had level V hearing in his right ear and level X 
hearing in his left ear.  As previously noted, the Veteran 
has "exceptional patterns of hearing loss," as that term is 
used in 38 C.F.R. § 4.86(a), and application of the rating 
schedule using Table VIA, rather than Table VI, results in 
the assignment of a higher numeral.  Although these results 
reflect some decrease in the Veteran's hearing acuity as 
compared to the September 2004 VA audiometric examination, 
they still correspond to a 40 percent evaluation under 
Diagnostic Code 6100.  

As such, the Board finds that the 40 percent disability 
evaluation assigned is appropriate.  The Board further finds 
that the evidence does not support the assignment of a 
disability evaluation in excess of 40 percent.  Moreover, 
there is no persuasive competent evidence that an initial 
rating higher than 40 percent was warranted at any time 
during the period contemplated by this appeal.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, it must be emphasized, as previously noted, that the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, even though the Board has carefully considered the 
functional effects of the disability, the Board must base its 
determination on the results of the pertinent audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

As a final matter, there is no evidence of exceptional or 
unusual circumstances to warrant referring this case for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2008).  The Board finds no evidence that the Veteran's 
hearing loss disability has markedly interfered with his 
ability to work, meaning above and beyond that contemplated 
by his 40 percent schedular rating.  See 38 C.F.R. § 4.1, 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for this disability by the regular 
rating schedule.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

In light of the foregoing, the Board concludes that an 
initial rating in excess of 40 percent disabling for 
bilateral hearing loss is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 40 percent for 
bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


